Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/29/2021 has been entered.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 11/3/2020.

Response to Arguments
Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Regarding claim 1, the “that of the first facet” in line 14 is unclear because it is unsure what ‘that’ is specifically indicating. For the purpose of examining the instant application and also disclosed in SPEC, the limitation has been construed to mean that it refers to “the Miller index of the first facet”. Accordingly, Examiner recommends amending as “[[that]] the Miller index of the first facet”.

Regarding claim 3-7, because of their dependency on claim 1, these claim is also objected for the reasons set forth above with respect to claim 1.

Regarding claim 8, the claim recites the limitation “the reflective portion” in line(s) 10. There is insufficient antecedent basis for this limitation in the claim. 

Regarding claims 9-14, because of their dependency on claim 8, these claims are also rejected for the reasons set forth above with respect to claim 8.

Allowable Subject Matter
Claims 15, 16, 18 and 21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:


Claims 1 and 3-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 1, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a first angle is made between the bottom surface and the first facet, a second angle is made between the bottom surface and the second facet, a third angle is made between the bottom surface and the third facet, the first angle is less than the second angle, the third angle is less than the second angle, the first angle is different from the third angle, the first facet and the second facet meet each other to define first edge, the second facet and the third facet meet each other to define 

Regarding claims 8, the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “a reflection portion on a sidewall of the light emitting device and a connecting portion on a bottom surface of the light emitting device; the reflective portion extends from the connecting portion toward the top surface of the light emitting device, the reflection portion is spaced apart from the first semiconductor layer, the connecting portion directly contacts the first semiconductor layer, thereby connecting the first electrode to the first semiconductor layer.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Changhyun Yi/Primary Examiner, Art Unit 2826